In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0167V
                                      Filed: June 20, 2016
                                         UNPUBLISHED

****************************
MELISSA LOPEZ and ADAM                *
GONZALEZ, on behalf of L.G., a minor *
                                      *
                  Petitioner,         *      Ruling on Entitlement; Concession;
v.                                    *      Rotavirus Vaccine; Intussusception;
                                      *      Bowel Resection; Special Processing
SECRETARY OF HEALTH                   *      Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Michael Andrew London, Douglas & London, P.C., New York, NY, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On February 3, 2016, Melissa Lopez and Adam Gonzalez (hereinafter
“petitioners”), on behalf of L.G., a minor, filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioners alleged that L.G. suffered intussusception, bowel resection,
and the sequela as a result of a rotavirus vaccine administered to L.G. on April 9, 2015,
when L.G. was 4 months old. Petition at 1. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

       On June 20, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “L.G. suffered intussusception within the Table


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Definition.” Id. at 5. Respondent further agrees that petitioners have met the statutory
requirements for entitlement to compensation. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2